DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 23rd of September of 2020. The amendments in the filed response have been entered. 
Claims 1-2, 5, 7-9, 12, 14-16 and 18 have been amended. 
Claims 19-20 have been added. 
Claims 1-20 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test support the rejection. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories, which is a process of executing operations in a method in claims 1-7, 19 and 20, a process of executing operations by a system in claims 8-14, and a process of executing operations by at least one data processor executing instructions stored in a non-transitory computer programmable product in claims 15-18. Therefore, the result of Step 1 is the claimed invention is directed to one of the four statutory categories. 
In Step 2A(prong one), the claims were found to recite an abstract idea. Claim 1 recites 
managing a transaction between two parties implemented by one or more data processor forming one or more computing devices, the method comprising:
receiving, by a distributed ledger management service (DLMS) microservice, an electronic document pertaining to a transaction from a user, the electronic document comprising transactional data; 
determining, by the DLMS microservice based on the transactional data, a document type;
extracting, by the DLMS microservice, a portion of the transactional data from the electronic document based on the document type; 
decentralizing, by the DLMS microservice, the portion of the transactional data by storing the portion across a plurality of distributed ledger nodes;
determining, by the DLMS microservice, a validity of the portion stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion; and
providing, by the DLMS microservice, after the determining of the validity, the portion of the transactional data to an external node for further reporting to a third party.
The preamble, in the emphasized text, recites the claimed invention is managing a transaction, confirmed as a commercial or legal interaction, one of certain methods of organizing human activities. The emphasized text further describes a process of managing a received document, such as determining document type, extracting a document portion, storing the portion of the document, and providing the portion for further reporting to a third party. These elements can be performed in the human mind and performed without the respective technology. The step of determining validity of the portion to detect tampering of the portion is understood as comparing the portion stored in one node against the portion stored in other nodes. Although the comparison of stored transactional data is an algorithmic check, it still describes a comparison of numerical values that can also be done in the human mind. Thus it is concluded the claim recites an abstract idea of certain methods of organizing human activity, specifically the commercial or legal interactions of managing a transaction between people.
Claim 8 recites A system comprising: at least one data processor; and memory storing instructions, which when executed by at least one data processor, result in operations as recited in the method in claim 1. Claim 15 recites A non-transitory computer programmable product storing instructions which, when executed by at least one data processor forming part of at least one computing device, implement operations 
The dependent claims were further considered under Step 2A(prong one).
Claims 2, 9 and 16 recite initiating submission of the portion of the transactional data or the electronic document from at least one distributed ledger node to the third party.
Claims 3, 10 and 17 recite providing the portion of the transactional data to the third party for reporting.
Claims 4 and 11 recite the portion of transactional data extracted is based on an enumerated list defining required information for the document type for reporting to the third party.
Claims 5, 12 and 18 recite the plurality of distributed ledger nodes comprise at least one of a hyperledger node or a blockchain node.
Claims 6 and 13 recite storing the electronic document in a database.
Claims 7 and 14 recite the transactional data includes at least one of a party identification, a distributed ledger technology (DLT) node identification, or a location of a party or node.
Claim 19 recites the determining of the validity is based on a comparison of the portion of the transactional data across the plurality of distributed ledger nodes.
Claim 20 recites the external node interfaces with the DLMS microservice based on the document type.
The emphasized text further support the abstract idea of a commercial or legal interaction. The functions of initiating submission of the portion of the transactional data, providing the portion of the transactional data and storing the document in a database are Therefore, the result of Step 2A(prong one) is the claims recite an abstract idea.
In Step 2A(prong two), the claims that recite the abstract idea do not integrate the abstract idea into a practical application. Claims 1, 8 and 15 include additional elements recited in points a-g, the non-emphasized text, that recite system components, such as one or more data processor forming one or more computing devices, at least one data processor; and memory storing instructions, which when executed by at least one data processor, result in operations, and non-transitory computer programmable product storing instructions which, when executed by at least one data processor forming part of at least one computing device, implement operations. Further includes electronic document. These additional elements can be combined with the functions of receiving, determining, extracting, storing, determining and providing to confirm a computer using mere instructions to implement the abstract idea. The additional element of a distributed ledger management service (DLMS) microservice suggests the actions of a distributed ledger system but are only generally linking the use of the abstract idea to the particular technological environment of the distributed ledger system while only using the mere instructions of a computer to execute the abstract idea. Thus, the additional elements of claims 1, 8 and 15 recite the mere instructions of a computer to implement the abstract idea and do not perform the abstract idea in a practical application. 
The dependent claims 2-7, 9-14 and 17-20 attempt to generally link the use of the abstract idea to a particular technological environment or field of use. The additional electronic document and distributed ledger node are already considered from independent claims 1, 8 and 15, and they are not recited to implement the abstract idea in a practical application. The additional elements hyperledger node or a blockchain node are recited in claims 5, 12 and 18, and a distributed ledger technology (DLT) node identification is recited in claims 7 and 14, where they are recited as description but do not recite an action or function that would implement the abstract idea into a practical application. Claim 20 recites the external node interfaces with the DLMS microservice based on the document type is dependent on the issues under 35 USC 112(b) as recited below, where the external node would include the resources of a distributed ledger technology and would already include DLMS microservice, which does not require the document type. This discrepancy concludes the additional elements in claim 20 do not implement the abstract idea in a practical application. Therefore, the result of Step 2A(prong two) is the claims are directed to the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-7, 19 and 20 recite one or more data processor forming one or more computing devices; claims 8-14 recite at least one data processor, and memory storing instructions, which when executed by at least one data processor, result in operations; and claims 16-18 recite non-transitory computer programmable product storing instructions which, when executed by at least one data processor forming part of at least one computing device, implement operations. These additional elements tie the claimed invention to the technology, but the claims only recite these elements as components of a system that uses mere instructions to execute the abstract idea. While the additional elements limit the abstract idea to a specific field of Therefore, the result of Step 2B is the claims do not have significantly more. The Subject Matter Eligibility Test concludes the claims are patent ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 8 and 15, the claims are rejected for being indefinite. The claims recite by the DLMS microservice where a service executing the method is recited in claim 1, and the operations in claims 8 and 15. However, the elements recited in the preambles of implemented by one or more data processor forming one or more computing devices; at least one data processor; and memory storing instructions, which when executed by at least one data processor, result in operations; and A non-transitory computer programmable product storing instructions which, when executed by at least one data processor forming part of at least one computing device, implement operations. Although claim 1 is a method and does not require the recitation of system components, the preamble recites system components that execute the operations of the method. The claims do not clearly recite which system components are executing the operations of these claims, whether a main or primary server associated to the DLMS microservice or in a node server associated to the customer of the transaction that is connected to the DLMS microservice. Specifically, the claims as recited do not make it clear if the DLMS microservice is stored in the recited memory and executed by the recited processors. The unclear connection makes the claims indefinite. Due to their dependence, claims 2-7, 9-14 and 16-20 are also rejected for being indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim 2 recites a proper dependent form reciting The method of claim 1. But the claim as recited does not properly limit the subject matter of claim 1 failing to include how claim 2 further limits claim 1, such as reciting wherein the operations further comprise. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 8,233,751, hereinafter “Patel”), in view of Armstrong (US 2018/0247302, hereinafter “Armstrong”).
Regarding Claims 1, 8 and 15, Patel teaches 
method for managing a transaction (recordkeeping) between two parties implemented by one or more data processor forming one or more computing devices (including systems with at least one processor and at least one memory or non-transitory computer-readable medium: “While the simplified record keeping system 100 in FIG. 3 is shown as consisting of two computing locations, this partitioning is merely exemplary and the entire system could be implemented on either a single computer or more than two. For example, in another exemplary embodiment the capture 110, identification 115 and routing 120 processes are implemented on a smart router device 80. As can be appreciated, the methods and systems of the , the method comprising:
receiving […] an electronic document pertaining to a transaction from a user, the electronic document comprising transactional data (“For the sake of simplicity of description, the system in FIG. 3 is shown as consisting of two main computing locations, the document server 30 and the recordkeeping server 32. More particularly, various documents 10 provide a source for transaction documents 12. The transaction documents 12 are converted to digital form in a capture document image process 110 and stored in a document database 20.” See Patel in Col. 5:63 – 6:2);
determining […] based on the transactional data, a document type (“An identify document type 115 process analyzes the individual document images which have been acquired for recordkeeping by the system 100. The identify document type 115 determines classifying features such as a document type of each transaction documents 12 for input to a route document image process 120 which uses the configuration file information from the generate configuration file process 180 to add routing information to the document image and allow it to be sent to the proper location for further processing by among subsequent functions the associate image with template process 130. The associate image with template process 130 
extracting […] a portion of the transactional data from the electronic document based on the document type (“The extract record data from image process 140 uses the selected template with the document image to extract the desired record data. The extracted record data is then used for the populate data capture template with record data process 150. The performance of the extraction and population processes is checked within the verify integrity and accuracy of record data process 160 which by employ of an adaptive transcription and verification method can iterate the verification process until the necessary accuracy in the transcription is achieved. At this point, the verified record data is stored into the record database 24 located on the recordkeeping server 32.” See Patel in Col 6:16-27); 
determining […] a validity of the portion stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion (“A verify data integrity and recognition accuracy process 1308 uses statistical analysis to select one of the acquired values and determine whether the variance between the transcribed field is greater than the predetermined threshold of accuracy (0 for 100% accuracy). If sufficient confidence in the value found has been achieved with the latest addition to the transcription then this document is removed from the list of documents to be verified and the worker 9 is presented with the next document which needs transcription.” See Patel Col 7:28-36); and
providing […] after the determining of the validity, the portion of the transactional data to an external node for further reporting to a third party (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel Col 8:2-7).
Patel does not expressly teach a distributed ledger management service (DLMS) microservice and decentralizing, by the DLMS microservice, the portion of the transactional data by storing the portion across a plurality of distributed ledger nodes.  
However, Armstrong does teach a distributed ledger management service (DLMS) microservice (describing the service in a blockchain: “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain. Unlike centralised systems which rely on a single authority, there is no single point of failure in these distributed nodes network. If you change the content of a block you change its Hash.” See Armstrong in [0186]) and decentralizing, by the DLMS microservice, the portion of the transactional data by storing the portion across a plurality of distributed ledger nodes (where “decentralizing” of data is distributing the data across multiple nodes for storage: “FIG. 7 illustrates a computer implemented method 700 for processing a financial transaction in accordance with an embodiment of the present invention. … At step 720, the enriched data record is 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Patel of “the recordkeeping system, receiving an electronic document, determining the document type, extracting a portion of data, determine validity of the portion of data and providing the portion of data for storage”, as disclosed by Patel, to include “a distributed ledger system” and “nodes for decentralized storage”, as taught by Armstrong, to enhance the security and integrity of the plurality of data being maintained (i.e. electronic documents, transactions) and thereby allow for protected data in addition to secure communication between parties (Armstrong in [0004] and [0013]).
Regarding Claims 2, 9 and 16, Patel, in view of Armstrong, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses initiating, by the DLMS microservice, submission of the portion of the transactional data or the electronic document from the at least one distributed ledger node to the third party (“the accounting database 26 contains the information that the accountant 4 can query to extract the data necessary to comply with reporting requirements. Also as illustrated in FIG. 1, the accountant generates tax documents 16 for submission to tax authorities 8.” See Patel in Col 2:63 – 3:3; "recordkeeping system the accounting database 26 contains the records [...] retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8." Patel in Col 8:1-7; communication network in connection with an external node of the third party: “Further, the system 100 comprises a 
Regarding Claims 3, 10 and 17, Patel, in view of Armstrong, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses providing the portion of the transactional data to the third party for reporting (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from 
Regarding Claims 4 and 11, Patel, in view of Armstrong, teaches the limitations of claims 3 and 10. Patel further teaches the portion of transactional data extracted is based on an enumerated list defining required information for the document type for reporting to the third party (reporting, managing data file taxes to a third party, Patel in reference to Figure 8 and related paragraphs; "Each document type is further elaborated with key information that can be extracted into the template database for use in various business transactions.” Patel in Col 5:4-7).
Regarding Claims 5, 12 and 18, Patel, in view of Armstrong, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses the plurality of distributed ledger nodes comprise at least one of a hyperledger node or a blockchain node (See Armstrong in [0186]).
Regarding Claims 6 and 13, Patel, in view of Armstrong, teaches the limitations of claims 1 and 8. Patel, in view of Armstrong, further teaches storing, by the DLMS microservice, the electronic document in a database (receive transaction document, thus containing transactional data; "The transaction documents 12 are converted to digital form [i.e. electronic document] and stored in a document database 20." See Patel in Col 5:63 – Col 6:27; “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain.” See Armstrong in at least ¶ [0186] and [0189]).
Regarding Claims 7 and 14, Patel, in view of Armstrong, teaches the limitations of claims 1 and 8. Patel, in view of Armstrong, further teaches the transactional data includes at least one of a party identification, a distributed ledger technology (DLT) node identification, or a location of a party or node (“FIG. 9 the simplified recordkeeping system extracts from the document the date of transaction, expense amount, and bill or invoice number among others. The required fields necessary for proper storage of expenses are for example: 1) expense type; 2) expense amount; 3) date & time; 4) expense id; 5) vendor name; 6) receipt number; and 7) payment type [...] 1) account type; 2) amount; 3) date issued; 4) date due; 5) invoice number; 5) vendor name [...] The key information to be extracted in this case would be limited to 1) date; 2) vendor name; 3) type; and then 4) the actual content")” See Patel in Col 10:4-34; party identification; enriched data record from extracted attributes of a document: "In one embodiment of the invention, the first intermediary server 126 is configured to extract a plurality of attributes from the one or more documents. The plurality of attributes may comprise, but are not limited to, originator attributes, beneficiary attributes and purpose of payment etc." See Armstrong in 
Regarding Claim 19, Patel, in view of Armstrong, teaches the limitations of claim 1. Patel, in view of Armstrong, further teaches the determining of the validity is based on a comparison of the portion of the transactional data across the plurality of distributed ledger nodes (“In one embodiment of the invention, the computer implemented method further comprises the steps of hashing the one or more first responses at the first intermediary server to regenerate the one or more first response hashes and verifying the one or more first response hashes with the blockchain from the first intermediary server, using the token. Thus, the integrity of the one or more first responses can be verified with the blockchain, at any given time.” See Armstrong in [0016]).
Regarding Claim 20, Patel, in view of Armstrong, teaches the limitations of claim 1. Patel, in view of Armstrong, further teaches the external node interfaces with the DLMS microservice based on the document type (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel in Col 8:2-7; further describing the third party as part of a financial institution: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary .

Response to Arguments
Applicant’s arguments, filed the 23rd of September of 2020, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 1-18 stand rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea. The Examiner alleges that the claimed subject matter “falls within certain methods of organizing human activity and mental processes groupings of abstract ideas.” These rejections are respectfully traversed.
It is respectfully submitted that the current rejections fail to take into account the criteria specified by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised Guidance”) which took effect on January 7, 2019. In determining whether claims are directed to patent eligible subject matter, Examiners are to continue following the 2014 Interim Guidance on Patent Subject Matter Eligibility (“Interim Guidance”). Under the Interim Guidance, Examiners are to apply a two-step approach, with the second step having two parts (i.e., 2A and 2B). Step 1 requires a determination of whether the claim is directed to a process, machine, or composition of matter. In response to step 1 being decided in the affirmative, step 2A requires a determination of whether the claims are directed to a law of 
In response: The claims are tested under the 2019 Patent Eligibility Guidance (2019PEG). The information of each step of the test is recited in the rejection shown, where each step is detailed to explain how the analysis still concludes the claims recite an abstract idea without significantly more, proving the claims are still patent ineligible.
The Applicant further argues: The claimed subject matter is directed to a software architecture that incorporates blockchain technology to generate immutability or tamper-proof transactional data for business transaction information. The claimed subject matter is advantageous in that it provides enhanced data privacy. Data generated, stored, and exchanged utilizing this software architecture can be tamper-proof which in turn can increase the integrity of the transaction information. The recited subject matter fails to fit within the three enumerated categories of mathematical concepts, certain methods of organizing human activity, nor mental processes. In particular, the recited subject matter is clearly not a mathematical concept (nor did the Office Action allege same).
Further, the guidelines for mental processes do not delineate any subject matter which is analogous to the subject matter as recited. The 2019 PEG define that mental processes are those “concepts performed in the human mind (including observation, evaluation, judgment, opinion).” The presently claimed subject matter does not fall into any of these aspects enumerated by the guidelines. “Decentralizing transactional data by 
In response: The claims are examined as they are recited, making reference to a description in the Specification for the purpose of clarity. The claims might be “directed to a software architecture that incorporates blockchain technology”, but the claims recite steps of management of transactional information. The claims 1, 8 and 15 recite steps of “receiving, determining, extracting, determining and providing” that are considered steps of a process, or a method. The step of “decentralizing” is related to the transactional information, which is defined as storing the information distributed across multiple nodes. Thus, confirming in Step 1 that the claims are directed to a process, one of the four statutory categories.  As shown in the rejection above, the steps as recited show a process that manages an electronic document as part of a transaction between two parties. The abstract idea can be conceptualized as a method of organizing human activity where the process steps can conceivably be identified as part of a commercial or legal transaction. The claim elements that describe the abstract idea are identified in the claims and detailed in the rejection above. After examining the details of the elements determined to be part of the abstract idea, it was confirmed and concluded that for Step 2A(Prong one) the claims describe an abstract idea. 
The Applicant further argues: It is respectfully submitted that independent claims 1, 8, and 15 are subject matter eligible for at least the same reasons as the claim in Example 42. Amended claim 1 of the present application recites, in part:
receiving, by a distributed ledger management service (DLMS) microservice, an electronic document pertaining to a transaction from a user, the electronic document comprising transactional data;
determining, by the DLMS microservice based on the transactional data, a document type;
extracting, by the DLMS microservice, a portion of the transactional data from the electronic document based on the document type;
decentralizing, by the DLMS microservice, the portion of the transactional data by storing the portion across a plurality of distributed ledger nodes;
determining, by the DLMS microservice, a validity of the portion stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion; and
providing, by the DLMS microservice, after the determining of the validity, the portion of the transactional data to an external node for further reporting to a third party.
Independent claims 8 and 15 recite similar subject matter. These claims relate to a process by reciting a series of operations and therefore passes step 1 of the subject matter eligibility analysis. Independent claims 1, 8, and 15 also pass step 2A, prong one. For the reasons articulated above, claims 1, 8, and 15 are not practically performed in the human mind. Therefore, the claimed subject matter fails to meet prong one of step 2A of the Patent Eligibility process diagram. Even if the claims do recite an abstract idea, as alleged, the claims recite a combination of additional elements very similar to those identified in Example 42. Just like the eligible claim in Example 42, independent claims 1, 8, and 15 recite additional elements of, at least: (i) receiving an electronic document, (ii) determining a document type, (iii) extracting a portion of the transactional data from the electronic document based on the document type, (iv) decentralizing the portion of the transactional 
In response: In light of example 42, the rejection above has been provided extensive details to explain how the claims are reciting the abstract idea. Note the term “decentralizing” when applied to electronic information is merely defining the distribution of data across multiple nodes. There are no other details to teach or confirm that the “decentralizing” is only a method of storing the data. The claims are reciting the process, which is executed in a single computer and combined with the terms “distributed ledger management service (DLMS) microservice” and “distributed ledger nodes”, to be a generic process to manage documents prior to being provided for reporting, similar to the process of a payment processing server in a transaction between people. As recited, the claims still describe the abstract idea. 
In further analysis, the additional elements that do not describe an abstract idea were examined in combination with the elements for the abstract idea. As shown in the rejection above, the additional elements are not recited to show the abstract idea included in a practical application. The additional elements, however, support the conclusion that a computer executes mere instructions that perform the abstract idea. Thus, it was confirmed and concluded that for Step 2A(Prong two) the claims recite the abstract idea. As 

Regarding the rejection under 35 USC 112, the Applicant argues: Claims 1, 8, and 15 stand rejected under 35 U.S.C. § 112(b) for allegedly failing to particularly point out and distinctly claim the subject matter. Appropriate correction is made.
In response: The amendments to the claims 1, 8 and 15 are recognized, however the issue as recited in the rejection of the previous action is not clearly corrected. The rejection under 112(b) for claims 1, 8 and 15 is recited again in the current action in the attempt to provide further detail and explain the issue in these claims. 

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1, 6-8, and 13-15 stand rejected under 35 U.S.C. § 103 as being allegedly obvious over Patel (US 8,233,751 B2) in view of Armstrong (US 2018/0247302). Claims 2-5, 9-12, and 16-18 stand rejected under 35 U.S.C. § 103 as being allegedly obvious over Patel in view of Armstrong and Kale (US 2019/0130392). These rejections are respectfully traversed.
Patel describes a method of recordkeeping. A document image of a transaction document is captured. The document type is identified. The document image is associated with a data capture template based on the document type. The document image and the data capture template are transmitted to a remote system. Record data is then extracted from the document image and populated within the data capture template. Throughout the steps described by Patel, however, there is no mention of “decentralizing, by the DLMS microservice, the portion of the transactional data by storing the portion across a plurality 
In response: As the claims recite, the process is managing a received electronic document prior to being provided to an external node for reporting. Patel does in fact teach the process steps that describe the software that is managing the electronic document, specifically the transactional information. The argument does not specifically expose the deficiencies in the teachings of the art of Patel, and the response to the arguments are defined in the rejection above.
The Applicant further argues: The Examiner relies upon Armstrong to allege the teachings of a distributed ledger management service for decentralized storage. Armstrong describes a method of processing a financial transaction. Enriched data records are generated and added into a block chain and a number of tokens are exchanged. As described by Armstrong and acknowledged by the Examiner, “[t]he blockchain in managed by a network of distributed nodes where each node contains a copy of the entire blockchain.” Yet, Armstrong fails to describe any determination of validity of the information contained on such nodes. Rather, Armstrong focuses on the validation of the users or success of responses. For example, Armstrong [0105] in describing the transmissions of responses notes that “the secondary intermediary server 128 may then send a validation successful response to the first intermediary server 126, via the 
In response: The teachings of the art of Armstrong are further detailed in the rejection above to better understand how the claim limitations are interpreted. In response to the argument, Armstrong is shown to teach validation of the users, as shown in the rejection above, by way of a check. In essence, the broad recitation of “validation” permits for the interpretation of a comparison of numerical values between nodes. Armstrong is shown to teach the validation as interpreted. 
Claims 19 and 20 have been examined and shown in the rejection above to be unpatentable over the recited prior art. In conclusion, as shown above, the claims remain rejected under 103 in view of the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/STEVEN S KIM/Primary Examiner, Art Unit 3685